DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 11/19/2021 in which claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 18, 20 were amended, claims 7, 9, 12, 14, and 19 were canceled has been entered of record.
Claim Objections
Claim 1 is objected to because of the following informalities:  
One line 5, “first and range” appears to be a typo. It should be --first range--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 4 recites the limitation "the second range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6, 8, 10-11, 13, 15-18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, 8, 10, the prior art does not teach or suggest either alone or in combination an apparatus comprising: identify a command provided to a memory interface, set based on an identification that the command targets a first range of memory and an identification that the command is of a type for which memory refreshes are employed, a stored value of a register to a predetermined value, determine, based on the stored value of the register being the predetermined value, that a first range of the memory is to remain active, and allow, based on the stored value of the register being the predetermined value, the first range of memory to refresh and in combination with other limitations.
Regarding claims 11, 13, 15-17, the prior art does not teach or suggest either alone or in combination a machine-readable storage media having machine-readable instruction stored thereon that when executed cause one or more machines to perform a method comprising: identifying a command provided to a memory interface, setting, based on an identification that the command targets a first range of memory and an identification that the command is of a type for which memory refreshes are employed, a stored value of a register to a predetermined value, determining, based on the stored value of the register being the predetermined value, that the first range of a memory that is remain active, and allowing, based on the stored value of the register being the predetermined value, the first range of memory to refresh.
Regarding claims 18, 20-23, the prior art does not teach or suggest either alone or in combination a system comprising: identify a command provided to a memory interface, set, based on an identification that the command targets a first range of memory and an identification that the command is of a type for which memory refreshes . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825